Citation Nr: 1325385	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  05-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to July 1973 and from March 1982 to March 1994.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the Veteran's request to reopen his claim of service connection for a right knee disorder due to a lack of new and material evidence.

The Veteran failed to report to his scheduled hearing before a Travel Board Member in June 2007.  VA has not received a statement of good cause for the Veteran's failure to appear and the Veteran has not requested that he be scheduled for a new hearing.  As such, the Veteran's request for a hearing is deemed withdrawn.

In March 2008, the Board issued a decision declining to reopen the Veteran's claim as well.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA's General Counsel filed a Joint Motion for Remand requesting that the Court vacate the Board's decision for failure to obtain the Veteran's service treatment records.  The Court granted this motion in September 2008.

In June 2009, the Board remanded this case for further development.

The underlying issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

1.  Service connection for a right knee disorder was denied in an unappealed July October rating decision; additional evidence was not received within one year of that decision.

2.  The additional evidence received since the October 1994 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims of service connection for a right knee disorder and remands the underlying issue for further development.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran was originally denied service connection for a right knee disorder in an October 1994 rating decision.  The Veteran did not appeal this decision, and no additional evidence was received within one year of its issuance.  See 38 C.F.R. §§ 3.156(b); 20.200.  As such, that decision is final.  38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the October 1994 rating decision, there was no evidence suggesting that the Veteran's preexisting right knee disorder was aggravated by military service.

Evidence received since the last prior denial includes evidence that the Veteran was place on physical profile in April 1990 for worn knee cartilage and an in-service diagnosis of degenerative joint disease of the right knee during his second period of service.  Additionally, the new evidence includes a current diagnosis of bilateral knee arthritis and total knee arthroplasty on the right knee.  See McLain v. Nicholson, 21 Vet. App. 319 (2007)(finding that the current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim).  Thus, new and material evidence has been received that relates to unestablished facts and may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for a right knee disorder have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence having been received, the claim of service connection for right knee disorder is reopened.


REMAND

Unfortunately, a remand is necessary with regard to the Veteran's claim of service connection for a right knee disorder disability.  Specifically, an addendum opinion is necessary.

As noted previously, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  This presumption of soundness can be rebutted by a showing of clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Id.  In this case, the claims file does not contain the Veteran's entrance examination; therefore whether the Veteran's pre-service knee surgery was documented on his entrance examination is unclear and the presumption applies.

The record currently contains clear and unmistakable evidence that the Veteran's right knee disorder pre-existed service.  Specifically, his service treatment records include a March 1966 letter provided by the Veteran's physician at the time of his enlistment, or rather, based on the statements included therein, after the Veteran was initially denied enlistment due to his right knee disability.  Later service treatment records refer to this pre-service surgery and the Veteran's surgical scar.  As such, the record contains clear and unmistakable evidence that the Veteran's right knee disorder pre-existed service.

The second requirement to rebut the presumption is clear and unmistakable evidence that the Veteran's pre-existing right knee disorder was not aggravated during service.  In this regard, a pre-existing condition will be considered to have been aggravated by active duty service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In this regard, the Board notes that the January 2013 VA examiner found that the Veteran's "pre-existing right knee disorder was less likely than not aggravated (as defined for VA purposes) by military service." (emphasis added).  In this regard, the examiner has applied the wrong standard and, as such, this opinion is inadequate.  An addendum opinion is necessary in order to allow the examiner to apply the proper standard.

If the examiner does not find clear and unmistakable evidence that the Veteran's pre-existing right knee disorder was not aggravated by his military service, then the presumption of soundness is not rebutted and the claim is treated as an ordinary claim for service connection and a medical nexus opinion that reflects consideration of the Veteran's competent lay evidence is necessary.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1.  Forward this claims folder to the examiner who performed the January 2013 VA examination for the purpose of obtaining an addendum opinion.  If he is unavailable, another qualified healthcare professional may review the record and provide the necessary opinions.  If necessary, schedule the Veteran for another VA examination.  This examiner is instructed that the proper evidentiary standard for this claim is that of clear and unmistakable evidence.  Therefore, he should apply that standard in addressing the following question:

Is there clear and unmistakable evidence that the Veteran's right knee disorder was not aggravated beyond the natural progression by his active duty service?


The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, the RO/AMC should readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


